                        Case 1:19-cv-11586-IT Document 131 Filed 01/19/21 Page 1 of 4




                                      UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF MASSACHUSETTS

        PHILIPS NORTH AMERICA LLC,

                              Plaintiff,

                   v.                                           Civil Action No. 1:19-cv-11586-IT
        FITBIT, INC.,

                              Defendant.


         OPPPOSITION TO MOTION FOR LEAVE TO FILE SUPPLEMENTAL AUTHORITY
            ON FITBIT’S RULE 12(b)(6) MOTION TO DISMISS UNDER 35 U.S.C. § 101


                   Plaintiff Philips North America LLC (“Philips”) respectfully submit this Opposition to

        Fitbit’s Motion for Leave to File Supplemental Authority, (Dkt. 130), regarding the Federal

        Circuit decision in Simio LLC v. Flexsim Software Prods. Inc., No. 2020-1171, -- F.3d --, 2020

        WL 7703014 (Fed. Cir. 2020).

                   Contrary to Fitbit’s assertion that Simio is relevant to the issues in the present case, the

        Federal Circuit’s decision in Simio merely applies the uncontroversial proposition that when the

        parties agree that the claims are directed to the mere application of a preexisting “object-

        oriented” programming language without improvement, the step 1 analysis may be done as a

        matter of law, and that “conclusory allegations” that “just repackage assertions of non-

        abstractness” are insufficient. The claims at issue in Simio have no resemblance to the claims at

        issue in this case, and parties in this case hotly contest whether the claims are directed to the

        application of a preexisting operation. See CardioNet, LLC v. InfoBionic Inc., 955 F.3d 1358

        (Fed. Cir. 2020)(reversing because prior practice was in dispute).

                   As the Court noted in Simio, the claims were admittedly directed merely to “the decades-

        old computer programming practice of substituting text[-]-based coding with graphical



4820-0143-6376.1
                     Case 1:19-cv-11586-IT Document 131 Filed 01/19/21 Page 2 of 4




        processing.” Id. at *2. Additionally, in Simio, the there was no dispute that the “practice of using

        graphics instead of programming to the environment of object-oriented simulations” was

        “widespread,” while Simio failed to “show how claim 1 is directed to improving a computer’s

        functionality.” Id. at *4-5. As explained in Philips’s Opposition and Sur-Reply, the claims at

        issue here are not comparable in any way to those at issue in Simio, and Philips’s complaint

        recites significant relevant facts—not conclusory allegations—that at least put into dispute the

        background level of technology, Fitbit’s characterization thereof, and further demonstrates

        myriad improvements to the art. (See Dkts. 36 and 51.) Indeed, at the end of the day, Simio

        reinforces the fact that a well-plead complaint that puts facts into dispute—much like Philips’s

        complaint and the facts to be established at trial, should prevent the grant of any motion to

        dismiss. See id. at *9 (“This is therefore not a case in which a complaint’s allegations ‘prevent

        resolving the eligibility question as a matter of law’”) (quoting Aatrix Software, Inc. v. Green

        Shades Software, Inc., 882 F.3d 1121, 1125 (Fed. Cir. 2018).

                   The Court should deny Fitbit’s Motion for Leave to File Supplemental Authority as Simio

        provides no additional relevant authority for the issues in front of this Court.



        Dated: January 19, 2021




                                                        -2-
4820-0143-6376.1
                   Case 1:19-cv-11586-IT Document 131 Filed 01/19/21 Page 3 of 4




                                                 PHILIPS NORTH AMERICA LLC,

                                                 By Its Attorneys,


                                                 /s/ Eley O. Thompson
                                                 Ruben Rodrigues (BBO 676,573)
                                                 Lucas I. Silva (BBO 673,935)
                                                 John Custer (BBO 705,258)
                                                 FOLEY & LARDNER LLP
                                                 111 Huntington Avenue
                                                 Suite 2500
                                                 Boston, MA 02199-7610
                                                 Phone: (617) 342-4000
                                                 Fax: (617) 342-4001
                                                 rrodrigues@foley.com
                                                 lsilva@foley.com
                                                 jcuster@foley.com

                                                 Eley O. Thompson (pro hac vice)
                                                 FOLEY & LARDNER LLP
                                                 321 N. Clark Street
                                                 Suite 2800
                                                 Chicago, IL 60654-5313
                                                 Phone: (312) 832-4359
                                                 Fax: (312) 832-4700
                                                  ethompson@foley.com




                                               -3-
4820-0143-6376.1
                     Case 1:19-cv-11586-IT Document 131 Filed 01/19/21 Page 4 of 4




                                           CERTIFICATE OF SERVICE

                   I certify that a true copy of the above document was served on the attorney of record for

        each party via the Court’s CM/ECF system, which will send notification of this filing (NEF) to

        all registered participants, and paper copies will be sent to those indicated as nonregistered

        participants.


        Dated: January 19, 2021                                 By:     /s/ Eley O. Thompson
                                                                        Eley O. Thompson




                                                          -3-
4820-0143-6376.1
